Citation Nr: 1019265	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-35 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to 
October 5, 2008, and from January 1, 2009, for small bowel 
resection with endometriosis and abdominal adhesions 
associated with residuals of a hysterectomy (hereinafter 
"small bowel resection"). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from August 1988 to August 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision prepared 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, for the Atlanta, Georgia, 
RO, which denied the benefits sought on appeal.

The Board notes the May 2007 decision also denied an 
evaluation in excess of 30 percent for the service connected 
migraine headaches, which the Veteran appealed.  However, in 
an October 2007 rating decision, the RO awarded an increased 
50 percent rating.  As this is the maximum schedular rating 
available for migraine headaches and the Veteran does not 
contend that an extraschedular rating is warranted, there no 
longer remains a claim in controversy.  38 C.F.R. § 124a, 
Diagnostic Code 8100.
   
A claim for an evaluation in excess of 10 percent for 
hypertension has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
See Report of Contact dated in December 2006.  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran's small bowel resection has been productive 
of no more than chronic abdominal pain and constipation.  At 
no time, has there been any evidence of definite interference 
with absorption and nutrition, manifested by impairment of 
health objectively support by examination findings including 
definite weight loss.


CONCLUSION OF LAW

The criteria have not been met for an evaluation in excess of 
20 percent for small bowel resection prior to October 5, 
2008, and from January 1, 2009.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.114, Diagnostic Code 
7328 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Historically, in initiating the instant appeal, the Veteran 
disagreed with the continued 20 percent rating for her 
service connected small bowel resection.   The Veteran's 
disability has been assigned a 20 percent rating under 
38 C.F.R. § 4.114, Diagnostic Code 7328.  Under this code 
section, a 20 percent disability evaluation is warranted for 
symptomatic resection of the small intestine with diarrhea, 
anemia and inability to gain weight.  38 C.F.R. § 4.114.  A 
40 percent is assigned for definite interference with 
absorption and nutrition, manifested by impairment of health 
objectively support by examination findings including 
definite weight loss.  Id. A 60 percent rating is warranted 
for marked interference with absorption and nutrition, 
manifested by severe impairment in health objectively support 
by examination findings including material weight loss.  Id.

The Veteran maintains through written statements and 
testimony before the Board that a higher rating is warranted 
for her small bowel resection because of symptomatology to 
include abdominal pain, constipation, anemia, and fluctuating 
weight.  

At the outset, the Board notes that a temporary evaluation 
was assigned effective October 5, 2008, to December 31, 2008, 
based on surgical or other treatment necessitating 
convalescence.  The 20 percent rating was restored as of 
January 1, 2009.  This assignment was made by the RO in a 
January 2009 rating decision and was based on a discharge 
summary indicating the Veteran had a partial bowel 
obstruction and underwent exploratory laparoscopy with 
extensive lysis of adhesion and small bowel resection in 
October 2008.  Thereafter, the Veteran was under a doctor's 
care until December 14, 2008, when she was able to return to 
work.  The claim for increase does not include this period 
when a 100 percent rating was assigned.  

The Board has thoroughly reviewed all the evidence of record.  
After careful consideration, the Board finds, as is explained 
below, that the Veteran's small bowel resection most closely 
approximates the criteria for the current 20 percent rating 
assigned.  38 C.F.R. § 4.7.  In this regard, the Veteran was 
awarded the current 20 percent rating for small bowel 
resection based on findings to include the February 2003 VA 
examination, which the  Board notes for comparative purposes.

At that time, the Veteran reported that she lost fifty pounds 
in the last year, which was not supported by the objective 
evidence of record.  She denied nausea and vomiting, as well 
as diarrhea.  She endorsed a problem with chronic 
constipation and cramps in her lower abdomen.  She indicated 
she changed her diet to exclude meats.  Physical examination 
showed no signs of malnutrition.  There were no signs of 
anemia.  Palpation of the abdomen showed no organomegaly, 
rigidity, or tenderness to palpation.  Laboratory studies 
were normal.
  
VA outpatient treatment records dated in 2004 note continued 
complaints of abdominal pain and hard stools.  In December 
2006, the Veteran indicated she had one bowel movement per 
week.  She took magnesium citrate one time per month.  The 
abdomen was soft with no masses.  She weighed 152 pounds.  An 
entry dated in September 2006 showed a five to seven pound 
weight gain.  In February 2007, the Veteran reported 
constipation and cramping.  She weighed 171.7 pounds.  Bowel 
sounds were normal active.  She was prescribed a stool 
softener and Lactulose.  At that time, she also denied weight 
loss or gain in the past six months. 

A February 2007 VA gynecological examination noted complaints 
of constipation. While the Veteran reported a history of 
anemia, this was not supported by the medical evidence of 
record.  She weighed 169.6 pounds.  The abdomen was tender.  
She was diagnosed with adhesive disease.

A February 2007 VA intestine examination showed the Veteran 
complained of constant abdominal pain and constipation.  She 
indicated she had bowel movements every seven to ten days and 
drank one bottle of magnesium citrate every month.  She 
denied nausea, vomiting, hematemesis, or melena.  There were 
no circulatory disturbances following a meal.  She denied 
diarrhea.  Though the examiner indicated the Veteran weighed 
145 pounds, this is wholly inconsistent with the other 
evidence of record as delineated below.  She denied a history 
of anemia or fistula, as well as fecal incontinence.  
Physical examination revealed the abdomen to be soft.  There 
was no organomegaly.  There was some tenderness to palpation 
of the left upper and lower quadrants.  There was no 
guarding.  Bowel sounds were present.  Laboratory tests were 
normal.  The Veteran was unable to drink the barium, so upper 
gastrointestinal series were unable to be completed.  She was 
diagnosed with chronic pain secondary to adhesions from 
multiple surgeries.

VA outpatient treatment records dated in 2007 show continued 
complaints for abdominal pain and constipation.  However, the 
abdomen remained soft and bowel sounds were repeatedly normal 
active.  Weight was recorded as follows: 169.6 in February 
2007; 173.2 in March 2007; 171.6 in April 2007; 172.2 in May 
2007; and 173. 4 in July 2007.  The providers indicated there 
was no significant weight gain or loss in this time period. 

A letter from Dr. SS dated in February 2007 indicated the 
Veteran had abdominal pain and gastrointestinal side effects; 
however, surgery would not improve the Veteran's pain.  
During the Decision Review Officer Hearing in August 2007, 
the Veteran indicated that she had constipation and could not 
go to the bathroom unless she took something.  She testified 
that her weight fluctuated.

The Veteran was afforded an additional VA examination in 
September 2007.  She complained of constant pain in the left 
quadrant.  She indicated she had nausea, but denied vomiting.  
There was no diarrhea.  Constipation was said to have 
improved with Lactulose and Docusate.  She reported having 
two or three bowel movements per week.  There was no history 
of fistula.  There was no hematemesis or melena.  Her abdomen 
was soft with tenderness in the left upper and lower 
quadrants.  There was no organomegaly or guarding.  There was 
no distention or mass.  Bowel sounds were present.  There was 
no evidence of bowel obstruction or perforation on 
computerized tomography (CT) of the abdomen.  

A separate gynecological examination in September 2007 noted 
her weight to be 181 pounds.  The abdominal pain was thought 
to be due to a combination of the Veteran's adhesions and the 
chronic constipation. 

An entry dated in December 2007 revealed the Veteran's 
constipation was better due to the use of Lactulose.  She was 
not going as often as she should, but bowel movements were 
not considered painful.  The abdomen remained soft and 
nontender.  Bowel sounds were normal active.  

VA outpatient treatment records dated in 2008, to include 
January and March, show complaints of constipation.  Though 
in March 2008, the Veteran was having bowel movements with 
hard stools.  The Veteran was encouraged at that time to lose 
weight due to obesity.  In July 2008, the Veteran's blood 
iron count was normal.  Weight was recorded as follows: 176 
in December 2007; 186 and 186.4 in January 2008; 189.6 and 
189.4 in March 2008; 188.4 in June 2008; 173 in November 
2008; 174 in January 2009 and May 2009; and 181.4 in August 
2009.  

As noted previously, the Veteran underwent an exploratory 
laparoscopy with extensive lysis of adhesion and small bowel 
resection due to partial obstruction in October 2008.  While 
there was some initial dumping syndrome and diarrhea as 
recorded in VA outpatient treatment records in January 2009, 
this was resolved by August 2009.  Constipation was 
considered in good control in November 2008 and totally 
resolved by January 2009.   The Veteran was counseled on diet 
and exercise in August 2009.

Upon VA examination in June 2009, the Veteran denied 
constipation or diarrhea.  She indicated she had bowel 
movement if not every day, then every other day.  She 
continued to use Docusate and Dicyclomine.  There was no 
history of fistula.  Physical examination showed her abdomen 
to be soft with bilateral lower quadrant tenderness to 
palpation.  The surgical scar was healed. There was no 
guarding, distention, or organomegaly.  Bowel sounds were 
present in all quadrants.  

While there is no question the Veteran suffered from 
abdominal pain and constipation prior to October 5, 2008,  
the weight of the objective medical evidence of record does 
not show that the disability due to small bowel resection 
more closely approximates the criteria for the next higher 
(40 percent) rating.  Specifically, there has been no 
objective evidence of definite interference with absorption 
and nutrition, manifested by impairment of health objectively 
support by examination findings including definite weight 
loss.  38 C.F.R. § 4.114.  As indicated above, there was no 
significant weight loss during the appellate period, notably 
between August 2007 when weight was recorded as 178.2 and 
August 2009 when the Veteran weighed 181.4.  Records show on 
at least two occasions she was counseled on weight loss.  
While the Veteran testified in February 2010 that she had 
anemia, this was not objectively demonstrated by the record.    

At no time was the Veteran's small bowel resection severe as 
to approach that for a 40 percent rating.  She was 
compensated for the October 2008 surgery and convalescence 
period with the assignment of a temporary total evaluation 
from October 5, 2008, to December 31, 2008.  Following the 
surgery, the Veteran's constipation has totally resolved 
despite lingering complaints of abdominal pain.     

The Board has also considered rating the Veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the appellant of a higher disability 
rating.  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change 
in a Diagnostic Code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

There is no indication of record that the Veteran's small 
bowel resection is productive of resection of the large 
intestine with severe symptoms (Diagnostic Code 7329) or 
fistula of the intestine (Diagnostic Code 7330).  38 C.F.R. 
§ 4.114.  The Board also considered a higher rating under 
Diagnostic Code 7319 for irritable colon syndrome; however, 
despite complaints of constipation, it did not alternate with 
diarrhea.  Further, while there was some diarrhea following 
the surgery in October 2008, it as well as constipation were 
totally resolved.  Id.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the Veteran's small 
bowel resection and its effects on the Veteran's earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  The Board has also considered the severity of 
the Veteran's small bowel resection during the entire appeal 
period.  See Hart, supra.  Should the Veteran's disability 
picture change in the future, she may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of an evaluation other than that 
noted above.  

Extraschedular Rating Considerations

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected disability is so exceptional or unusual as 
to warrant the assignment of a higher rating on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required. Id; see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran's small bowel section, other than 
the October 2008 surgery for which she received a temporary 
total evaluation, has not caused frequent periods of 
hospitalization.  Despite complaints of marked interference 
with employment, a total disability evaluation was denied by 
the RO in June 2008.  The Board notes that Dr. SS indicated 
in February 2007 that the Veteran was unemployable as a 
result of abdominal pain and "gastrointestinal side 
effects."  However, he did not offer a rationale or basis 
for his opinion other than the Veteran was prevented from 
heavy lifting, which was not shown in the record.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  

A review of the objective evidence of record shows the 
Veteran continues to be employed.  Notably, she worked at a 
pediatric outpatient clinic in March 2008 and an Army 
Hospital in March 2009.  Additionally, the 2009 VA 
examination noted the Veteran was a medical technician.  As a 
final matter the Board notes that absence slips from Liberty 
Regional Medical Center dated in 2007 and 2006 show the 
Veteran did miss some work; however, there was no indication 
for which disability.  Medical records attached were for 
migraine headaches and chest wall pain, not the small bowel 
resection.

The Board has found that the rating criteria used to evaluate 
the Veteran's service-connected small bowel resection 
describes the Veteran's disability levels and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claim in correspondence sent to the Veteran in 
February 2007 and May 2009.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing her claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate her claim.     

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A.  The information and evidence currently 
associated with the claims file consists of the Veteran's 
service treatment records, post-service VA and private 
medical records, reports of VA examination, lay statements, 
and the transcript from the February 2010 Board hearing.  The 
Veteran has not identified any other evidence which has not 
been obtained.

The Board notes additional evidence was submitted after the 
August 2009 supplemental statement of the case (SSOC) was 
issued.  The Veteran waived the submission of the newly 
submitted evidence in February 2010 and as such, remand for 
preparation of an SSOC is not necessary.  38 C.F.R. 
§ 20.1304(c).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit 


consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

ORDER

Entitlement to an evaluation in excess of 20 percent prior to 
October 5, 2008, and from January 1, 2009, for small bowel 
resection is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


